Citation Nr: 1037041	
Decision Date: 09/30/10    Archive Date: 10/05/10

DOCKET NO.  06-16 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a disability rating greater than 10 percent 
for patellofemoral syndrome of the right knee.

2.  Entitlement to a disability rating greater than 10 percent 
for patellofemoral syndrome of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran had active service from October 1997 to October 2001 
and from March 2003 to May 2003.
      
This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2004 rating decision of the Department 
of Veterans Affairs' (VA), Regional Office (RO), in Houston, 
Texas.

In May 2010, the Veteran testified at a personal hearing over 
which the undersigned Acting Veterans Law Judge presided while at 
the RO.  A transcript of the hearing has been associated with the 
Veteran's claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Unfortunately, a remand is required in this case for further 
development before the claims on appeal can be properly 
adjudicated.  Although the Board sincerely regrets the additional 
delay, it is necessary to ensure that there is a complete record 
upon which to decide the Veteran's claims so that he is afforded 
every possible consideration.  VA has a duty to make reasonable 
efforts to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159(c), (d) (2009).

At the outset, the Board notes that during the pendency of this 
appeal the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the notice and assistance 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to the effective date of an award in an increased rating 
claim.  Notice should be provided to the Veteran in this regard.

In addition, in January 2006 VA Forms 21-4142, the Veteran 
indicated that he currently receives treatment from Dr. Evelyn 
Chan and Dr. Coupe at the UT General Medical Center in Houston, 
Texas.  These records are not in the claims file and it does not 
appear that the RO ever requested them.  The regulations define 
reasonable efforts in obtaining records outside the custody of 
the federal government as "an initial request for the records, 
and, if the records are not received, at least one follow-up 
request."  See 38 C.F.R. § 3.159(c)(1).  VA must attempt to 
obtain these records.

During his May 2010 personal hearing, the Veteran specifically 
contended that his right and left knee disabilities had increased 
in severity since the most recent VA examination of May 2008.  
For example, at the May 2008 hearing the Veteran specifically 
described an episode of instability where he fell while trying to 
lift an aquarium and was unable to move for several hours.  He 
also testified as to an episode where his knee locked up while 
driving, and he had to manually bend the knee and move the leg 
with his hands in order to get out of the car.  The Veteran 
specifically mentioned these, and other flare-ups of the 
disabilities.  As such, a VA examination is necessary in order to 
ascertain the current severity of the Veteran's condition.  See 
Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record 
does not adequately reveal current state of claimant's 
disability, fulfillment of statutory duty to assist requires a 
contemporaneous medical examination - particularly if there is no 
additional medical evidence that adequately addresses the level 
of impairment of the disability since the previous examination); 
VA is required to afford the Veteran a contemporaneous 
examination to assess the current nature, extent, and severity of 
his right and left knee disabilities.  See also Palczewski v. 
Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 
Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 
43186 (1995). 


Finally, at the May 2010 hearing the Veteran testified that he 
was no longer able to work as a mechanic or perform a job 
requiring manual labor due to his right and left knee 
disabilities.  As such, on remand, the RO should also consider 
whether the Veteran's knee disabilities may present an unusual 
and exceptional condition causing a marked interference with 
employment.  38 C.F.R. § 3.321 (2009).  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall provide the Veteran 
with proper notice of the information or 
evidence needed to establish a disability 
rating and/or effective date for the claims 
on appeal pursuant to Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  

2.  The RO/AMC shall contact the Veteran 
and request that he provide any 
authorization forms necessary to allow the 
RO/AMC to obtain the private treatment 
records identified in January 2006 VA Forms 
21-4142 from the following physicians:
      
      a.  Dr. Evelyn Chan
      b.  Dr. Coupe

If an affirmative response is received, the 
RO/AMC  should obtain and associate with 
the claims file any identified private 
treatment records.  If a negative response 
is received from the Veteran, such should 
be associated with the claims file.

3.  The RO/AMC should schedule the Veteran 
for a VA examination to ascertain the 
present severity of his service-connected 
right and left knee disabilities.  The 
claims file and a copy of this Remand 
should be made available to and reviewed by 
the examiner.  All tests deemed appropriate 
by the examiner should be performed and all 
findings should be reported. 
 
The examiner is requested to review all 
pertinent records associated with the 
claims file, particularly records of 
treatment for the right and left knee, and 
offer comments and an opinion as to the 
severity of the disability. 
 
The examiner should conduct all necessary 
testing of the right and left knee, 
including range of motion studies (measured 
in degrees, with normal range of motion 
specified).  The examiner must determine 
whether there are objective clinical 
indications of pain or painful motion; 
weakened movement; premature or excess 
fatigability; or incoordination; and, if 
feasible, these determinations should be 
expressed in terms of the degree of 
additional range of motion loss due to such 
factors.  This includes instances when 
these symptoms 'flare-up' or when the knees 
are used repeatedly over a period of time.  
This determination should also be 
portrayed, if feasible, in terms of the 
degree of additional range of motion loss 
due to these factors. 
 
The examiner should also specify whether 
the Veteran has any instability in the 
right or left knee and, if so, the severity 
thereof (e.g., slight, moderate or severe), 
and whether there are episodes of locking.  
If an opinion cannot be rendered in 
response to these questions, the reason 
therefore should be explained. 
 
The examiner should also review pertinent 
aspects of the Veteran's medical and 
employment history, and comment on the 
effects of the right and left knee 
disabilities upon his ordinary activity and 
the effect, if any, on his current level of 
occupational impairment.  An opinion should 
be provided concerning the impact of the 
disabilities on the Veteran's ability to 
work, to include whether the disabilities 
cause a marked interference with 
employment. 
 
A complete rationale for any opinion 
expressed should be provided.  It is 
requested that the examiner discuss the 
prior medical evidence in detail and 
reconcile any contradictory evidence.

4.  The RO/AMC will then review the 
Veteran's claims file and ensure that the 
foregoing development actions have been 
conducted and completed in full, and that 
no other notification or development 
action, in addition to those directed 
above, is required.  If further action is 
required, it should be undertaken prior to 
further claims adjudication.

5.  The RO/AMC will then readjudicate the 
Veteran's claims.  If the benefits sought 
on appeal remain denied, the Veteran and 
his representative should be provided with 
a Supplemental Statement of the Case.  An 
appropriate period of time should be 
allowed for response.

Thereafter, if appropriate, the case is to be returned to the 
Board, following applicable appellate procedure.  The Veteran 
need take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matter or matters 
the Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  The purposes of this remand are to obtain 
additional information and comply with all due process 
considerations.  No inference should be drawn regarding the final 
disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002 & Supp. 2009).



_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


